IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-11041
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GERARDO RODRIGUEZ,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:97-CR-75-1-R
                          --------------------
                              June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerardo Rodriguez appeals from the revocation of his term of

supervised release for violating two supervised-release

conditions.    Rodriguez argues that his procedural due process

rights were violated because the district court revoked his term

of supervised release based solely on his counsel's statement

that Rodriguez intended to plead true to the allegations against

him, rather than obtaining a personal admission of guilt from

Rodriguez.     Rodriguez also argues that the district court erred

by not providing the procedural safeguards of Boykin v. Alabama,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11041
                                -2-

395 U.S. 238, 242-43 (1969), at his revocation hearing, and by

revoking Rodriguez’s supervised release based on a petition filed

three years after the offense giving rise to revocation.

Rodriguez also alleges that the evidence was insufficient to

support revocation.   Because Rodriguez failed to object to these

alleged errors in the district court, we review for plain error.

Fed. R. Crim. P. 52(b).

     Rodriguez has failed to show that the alleged errors

affected his substantial rights.   He cannot show plain error.

See United States v. Olano, 507 U.S. 725, 731-37 (1993).

Accordingly, the district court's judgment is AFFIRMED.